DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10 August 2021 and 12 September 2022 have been considered by the examiner.

Claim Objections
Claim 42 is objected to because of the following informalities:  As written, claim 42 depends from “the method of claim 40”.  Claim 40 recites a system and not a method.  Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 23-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,121,881. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application represent a reordering of the subject matter of the claims of the ‘881 Patent to show the method and system from the perspective of the coordination system (in the instant application) instead of the verification system (in the ‘881 Patent).  On this basis, the claims of the ‘881 Patent anticipate the claims of the instant application.   
As to claim 23, the ‘881 Patent discloses a method comprising (Claim 1: A method comprising): 
receiving, by a coordination system, from a computer in a blockchain network, a data package for an event and a digital signature associated with the data package (Claim 1:  receiving, by a verification system, from a computer in a blockchain network, a first data package for an event and a first digital signature associated with the first data package), the data package including an event identifier and information (Claim 1: the first data package including an event identifier and event information) indicating that the event has been verified as capable of being completed (Claim 1: verifying, by the verification system, that the event can be completed based on the event information);
determining, by the coordination system, that the event has been verified as capable of being completed based on the data package wherein the coordination system determines that the event has been verified based on the second data package (Claim 2: The method of claim 1, wherein a coordination system receives the second data package, wherein the coordination system determines that the event has been verified based on the second data package); 
in response to determining that the event has been verified as capable of being completed, causing, by the coordination system, the event to be executed (Claim 2: and wherein the coordination system causes the event to take place in response to determining that the event has been verified); 
generating, by the coordination system, an additional data package for the event, the additional data package including the event identifier and information indicating that the event has been executed (Claim 4: The method of claim 2, further comprising: receiving, by the verification system, from the coordination system, a third data package for the event and a third digital signature associated with the third data package, the third data package including the event identifier and information indicating the event has been completed); 
generating, by the coordination system, an additional digital signature for the additional data package using a private key associated with the coordination system (Claim 1: generating, by the verification system, a second digital signature for the second data package using a private key associated with the verification system); 
generating, by the coordination system, a block for a blockchain, the block including the additional data package and the additional digital signature (Claim 1: generating, by the verification system, a second block for the blockchain, the second block including the second data package and the second digital signature); and
transmitting, by the coordination system, the additional data package and the additional digital signature to one or more computers in the blockchain network (Claim 1: and transmitting, by the verification system, the second data package and the second digital signature to one or more computers in the blockchain network).
As to claim 24, the ‘881 Patent discloses the method of claim 23, wherein causing the event to be executed includes: transmitting, by the coordination system, to a verification system, a message instructing the verification system to execute the event (Claim 3: The method of claim 2, wherein the coordination system causes the event to take place by transmitting a message to the verification system, and the method further comprising: receiving, by the verification system, from the coordination system, the message instructing the verification system to execute the event; and executing the event).
As to claim 25, the ‘881 Patent discloses the method of claim 23, further comprising: receiving, by the coordination system, from a verification system, a message indicating that the event has been executed, wherein the additional data package for the event is generated in response to receiving the message indicating that the event has been executed (Claim 4:  The method of claim 2, further comprising: receiving, by the verification system, from the coordination system, a third data package for the event and a third digital signature associated with the third data package, the third data package including the event identifier and information indicating the event has been completed). 
	As to claim 26, the ‘881 Patent discloses the method of claim 23, wherein the block is a second block, and the method further comprising: verifying, by the coordination system, the digital signature using a public key; and generating, by the coordination system, a first block for the blockchain, the first block including the data package and the digital signature (Claim 4: verifying, by the verification system, the third digital signature using a second public key associated with the coordination system; and generating, by the verification system, a third block for the blockchain stored by the verification system, the third block including the third data package and the third digital signature).
As to claim 27, the ‘881 Patent discloses the method of claim 23, wherein the data package is a second data package, wherein the digital signature is a second digital signature, wherein the additional data package is a third data package, wherein the additional digital signature is a third digital signature, wherein the block is a third block, and the method further comprising: receiving, by the coordination system, a first data package for the event and a first digital signature associated with the first data package, the first data package including the event identifier and event information; verifying, by the coordination system, the first digital signature using a first public key; generating, by the coordination system, a first block for the blockchain, the first block including the first data package and the first digital signature; verifying, by the coordination system, the second digital signature using a second public key associated with the coordination system; and generating, by the coordination system, a second block for the blockchain, the second block including the second data package and the second digital signature (See Claims 1 and 4 of the ‘881 Patent).
As to claim 28, the ‘881 Patent discloses the method of claim 23, wherein the private key is a second private key, wherein a verification system verifies that the event can be completed based on event information associated with the event, generates the data package for the event, and generates the digital signature for the data package using a first private key associated with the verification system, and wherein the data package for the event and the digital signature associated with the data package are received from the verification system (See Claims 1 and 4 of the ‘881 Patent).
As to claim 29, the ‘881 Patent discloses the method of claim 28, wherein the event information includes a sender identifier and a receiver identifier (Claim 10:  The method of claim 1, wherein the event information includes a sender identifier and a receiver identifier), and wherein the verification system verifies that the event can be completed by identifying an account associated with the sender identifier and determining that the event as described by the event information can be completed based on the account (Claim 7: The method of claim 6, wherein verifying that the event can be completed includes: identifying an account associated with the first peer computer; and determining that the event as described by the event information can be completed based on the account).
As to claim 30, the ‘881 Patent discloses the method of claim 23, wherein the blockchain network includes a plurality of peer computers, and wherein each peer computer builds and stores a copy of the blockchain (Claim 5: The method of claim 1, wherein the blockchain network includes a plurality of peer computers, and wherein each peer computer builds and stores a copy of the blockchain).
As to claim 31, the ‘881 Patent discloses the method of claim 30, wherein the coordination system includes a coordinator computer, an adaptor computer, and a peer computer of the plurality of peer computers (Claim 8: The method of claim 6, wherein the verification system includes a verification computer, an adaptor computer, and a second peer computer of the plurality of peer computers).
As to claim 32, the ‘881 Patent discloses the method of claim 30, wherein the private key is a second private key, wherein the data package is received from a first peer computer of the plurality of peer computers, wherein the digital signature was generated with a first private key associated with the first peer computer, and wherein the method further comprises: verifying, by the coordination system, the digital signature using a public key associated with the first peer computer (Claim 6: The method of claim 5, wherein the private key is a second private key, wherein the first data package is received from a first peer computer of the plurality of peer computers, wherein the first digital signature was generated with a first private key associated with the first peer computer, and wherein the public key is a first public key associated with the first peer computer).
Claims 33-42 recite a system commensurate in scope to the methods of claims 24-32 and are thus rejected under a substantially similar rationale in view of claims 11-20 of the ‘881 Patent.  

Priority
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application Publication No. 2017/0372308 by Metnick et al. discloses the secure exchange of digital items in a digital marketplace.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S MCNALLY whose telephone number is (571)270-1599. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469)295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL S. MCNALLY
Primary Examiner
Art Unit 2432



/Michael S McNally/Primary Examiner, Art Unit 2432